I am
pleased to convey to you, Sir, the assurances of my
greatest esteem on your election as President of the
General Assembly at this session. On behalf of the
Government of the Republic of Yemen, I congratulate
you on your assumption of this high office. We are
certain that under your distinguished and capable
21


leadership the work of the General Assembly will be
crowned with success.
The democratic process in our world today is
undergoing real expansion and is receiving the attention of
all nations, whatever their creeds, races or regimes. It is
further consolidated by being increasingly linked to human
rights, in particular the rights to sustainable development,
global knowledge, equality, justice, peace and stability.
The Republic of Yemen has linked itself in complete
unity to the democratic process and has made it a
continuous process towards comprehensive development.
Both State and society are tirelessly struggling to make
democracy in our country a firm and established system,
evolving daily in order to ultimately form an integral
system for the conduct of political, social and economic
life.
On 23 September 1999, the Republic of Yemen, for
the first time in its history, held free and direct elections for
the presidency of the Republic, reflecting the credibility of
the country’s political regime and its constitutional
commitments requiring the holding of direct elections for
the presidency for five-year terms. This is proof that
democracy in Yemen has become established as a firmly
rooted principle and a unique and unrestricted option for
achieving a peaceful change of government respect for
human rights, and for enhancing people’s role and
participation in sustainable development and cultural
progress.
Democracy in Yemen appeared in its highest form in
the direct presidential elections, which reflected the free
will of the people and the need for development and
stability. The results of the direct secret ballot showed
participation in all parts of the country by 66 per cent of all
registered voters. The President-elect of the Republic of
Yemen for the forthcoming term, Ali Abdullah Saleh,
obtained 96 per cent of the votes. A new term and a new
era will begin on 3 October this year, when the directly
elected President will take the constitutional oath before the
Yemeni Chamber of Deputies.
The wish of the people to achieve democratic progress
reflects their need for stability and for an end to states of
emergency in their lives. This goes hand in hand with their
desire for a future that embodies radical change in the
economic, social and cultural fields. It also requires serious
practical action on the part of Governments and
international and regional organizations to support
development in emerging democracies, and to supply
them with means of growth and the transfer of
know-how. Sustainable development would then
accompany and safeguard democracy, and the linkage
between development and democracy would be a
condition for progress and a motivating force for
cooperation and human integration among all nations of
the world.
Sixteen States convened the Forum on Emerging
Democracies in Sana’a, the capital of Yemen, and issued
an important instrument called the Sana’a Declaration,
with a view to intensifying the concepts, framework and
applications of the democratic process in real life, and to
achieving broad popular participation and the affirmation
of human rights in those countries.
I wish to reaffirm here the announcement of
President Ali Abdullah Saleh that the Republic of Yemen
would like to host the International Conference of New or
Restored Democracies to be held in Asia in 2003.
Our world today is witnessing profound changes that
essentially represent the remnants of the cold war and that
are, at the same time, new harbingers of hope that
forthcoming changes will be in the interest of peace,
economic progress and development, and that the people,
political leaders and intellectuals have absorbed the
lessons to be derived from ideological and racial conflicts,
power politics and their tragic clashes. The only way to
prepare the way for peace and stability is through the
language of dialogue, the rule of law, stable relationships
and the absence of fear, doubt and uncertainty. Dialogue
will for ever remain the only way to extinguish fires,
spread the spirit of tolerance and coexistence and promote
the values of cooperation, solidarity and integration
among all active forces and actors in the cause of peace.
The position of the Republic of Yemen regarding
world events consists of our commitment to the principles
of peaceful coexistence, non-interference in the internal
affairs of other States, non-use or threat of force in the
settlement of disputes and peaceful negotiations and
dialogue in the settlement of all issues, including border
issues between States on a no-fault basis.
As a member of the international family and an
active participant in regional organizations, Yemen
unequivocally affirms its sincere desire to contribute to
the maintenance of security and stability in the Arabian
22


Peninsula, the Gulf, the Red Sea, the Horn of Africa and
the Indian Ocean. The Republic of Yemen calls upon all
States and peoples to continue their sincere and diligent
efforts to achieve tangible progress in the ongoing dialogue
between all parties concerned in these regions. The desired
goal is to arrive at mutual understanding, balanced
relationships and firm bases for the achievement of
coexistence and harmony among States and peoples, the
consolidation of peace and the securing of the necessary
conditions for development and cooperation.
The Republic of Yemen demonstrated in practice the
credibility of its positions of principle, its respect for
international law, its wholehearted desire for stability and
peace in the region and its awareness of the importance of
such peace for international economic, commercial and
maritime relations. Yemen proved that when it accepted
unconditionally the decision of the arbitration tribunal
regarding the sovereignty dispute over the Yemeni island of
Greater Hanish, which lies in the Red Sea between Yemen
and the neighbouring State of Eritrea, thereby furnishing a
prime example of how peaceful solutions to differences and
disputes between States can be achieved by international
arbitration.
We hope that the island-related dispute between the
United Arab Emirates and the Islamic Republic of Iran will
be settled peacefully in accordance with internationally
recognized principles and rules relating to the settlement of
such disputes, and in keeping with the desire to achieve
peace, stability, development and cooperation in our region.
In accordance with these firm premises and guidelines,
the Republic of Yemen will remain faithful to the principle
of the rejection of violence and the combating of terrorism
in all its forms, whatever its motives and sources, and
regardless of whether it involves individuals, groups or
States. Our country is combating this phenomenon with all
its might. It believes that terrorism has become a worldwide
phenomenon meriting investigation at the international level
and the creation of integrated mechanisms and rules to
contain it and to counter its effects, with a view to
ultimately eliminating it.
The Assembly might agree with me that there is now
an urgent need to review the policy of imposing
international embargoes and sanctions. Experience has
demonstrated their ineffectiveness in achieving the goals
and purposes for which they were adopted and the
tremendous harm they have visited upon people, not
political regimes, especially the middle and lower strata of
the population and vulnerable social sectors such as
children, women and the elderly.
The situation in Iraq attests to this. The need for a
total and final lifting of the sanctions imposed on the
Libyan Arab Jamahiriya has also become self-evident,
after recent developments and the Libyan leadership’s
compliance with the Security Council resolutions
concerning the Lockerbie affair. We also call for the
lifting of the sanctions imposed on the Sudan, which is
currently holding an internal democratic dialogue for the
achievement of unity and national concord.
Wars and clashes result only in human tragedies, in
the form of displacement, imprisonment, forcible
detention and flight from war zones in search of refuge
and safe havens. In this context, my country emphasizes
the need to deal in a humane and civilized manner with
the question of prisoners, the missing and those who are
forced into hiding as a result of wars, conflicts and
clashes of all kinds.
In this regard, we have great hope that the issue of
Kuwaiti and other prisoners will meet with a humane and
objective solution that will help to create an atmosphere
conducive to reconciliation and to the achievement of
harmony, peace and stability in the region.
It is known that societies that host refugees fleeing
from areas of war and oppression bear heavy burdens and
sustain tragic consequences, and that their peoples face
serious environmental and health hazards. Those societies
also face considerable economic and financial hardships
as a result of hosting refugees. It is indeed regrettable that
the humanitarian work done for refugees by certain
countries should have disastrous, tragic results for those
countries. This is what is happening today in the Republic
of Yemen as a result of the steadily increasing daily
influx of refugees from the Horn of Africa, which is
ablaze with regional and civil wars and local dissension.
The Republic of Yemen calls upon the international
community to assume its responsibility with regard to this
humanitarian issue, which weighs heavily on the Yemeni
State and society, by increased efforts on the part of the
Office of the United Nations High Commissioner for
Refugees and a more concerted international alliance
among all donor countries able to provide emergency and
long-term assistance. Allowing the persistence of such
inhumane phenomena and conditions reflects a tragic
deterioration in human rights and an alarming regression
in the values of civilized nations. We undoubtedly need
23


to develop mechanisms and devise the necessary means for
coping with such situations. This is the very essence and
substance of the work of the United Nations.
At the same time, we wish to emphasize that the time
has come for renewed solidarity and efforts on the part of
the United Nations, the international community and all
parties concerned with a view to finding practical solutions
to the situation in Somalia that will help restore the unity
and territorial integrity of Somalia and bring security and
stability to the region.
The peoples of the world seek a peace that is based on
justice, equality, respect for human rights and the absence
of tyranny, abuse and double standards. Accordingly, the
Republic of Yemen, which has supported and given its
blessing to the efforts towards a peaceful settlement in the
Middle East, believes that a comprehensive, just and lasting
peace must be based on the restoration of all legitimate
rights to the Palestinian people, first and foremost of which
is its right to establish its independent State on its national
soil, with Jerusalem as its capital, and likewise the
restoration of Israeli-occupied territories to the Syrian and
the Lebanese peoples.
At a time when we are positively and with renewed
optimism discussing the peace process in the region, Israel
must realize that a just, comprehensive and lasting peace
is a genuine goal for the people of the area. Furthermore,
it is a regional, international humanitarian goal that will
help open a new page in the life and relations between
peoples and help end the tragedies of the past. It will
hopefully assist in overcoming all rancour and grudges and
in providing opportunities for tolerance between creeds,
cultures and races. All this would constitute a genuine
starting point for stability, trust and mutual understanding
among the States and peoples of the region.
As we approach the end of the second millennium, we
are confronted with a reality exemplified in the increased
speed and movement of political, economic and social
variables, whose ramifications and relationship with other
contrasting factors are becoming increasingly more
complex, in terms of time and space.
We are all therefore called upon to cooperate and to
respond responsibly for the creation of a healthy climate for
the building of a new world order based on justice, freedom
of choice, tolerance and genuine partnership in all
governmental and non-governmental activities at the
regional and international levels. The ultimate goal is to
permanently ensure a balance of interests and a sense of
involvement in all that is humane and noble and, in
concrete terms, in a productive and useful life for all
mankind.
Since one of our primary goals is the reform of the
United Nations and, in particular, the Security Council
and the international institutions, we are giving this goal
our full attention and support. At the same time, we
commend the Secretary-General for the initiatives and
measures he has taken towards the goal of reforming the
United Nations, its mechanisms and its methods of work,
which would broaden democratic practices and achieve
transparency of work and effectiveness of participation.
In this context, we reaffirm our welcome and
support for the Open-ended Working Group established
for this purpose. We call for the continuation and early
completion of its work, taking into full account the
importance of a full understanding of the essential
variables in international relations in recent years.
I reiterate my esteem for the President of the
Assembly, and I thank all those participating in the
current session. May peace and God’s mercy and blessing
be upon you.










